PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 2-10 & 12-20 are considered allowable since when reading the claims in light of the

specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 

1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in 

combination disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 2   “A method of training a chatbot, the 

method comprising: generating, via a processor, a first set of data to train the chatbot; gene-

rating, via the processor, a model based at least in part on the first set of data, the model be-

ing generated by at least one natural language processing technique; obtaining, via a user in-

terface, a first query from a user; in response to the first query, transmitting, via the user in-

terface, a question included in a workflow to the user, the workflow being generated based 

at least in part on the model; in response to the question, obtaining, via the user interface, at 

least a first response from the user; storing, in a memory, at least the first response as a se-

cond set of data to train the chatbot; updating, via the processor, the model based on the se-

cond set of data; and training, via the processor, the chatbot based at least in part on the mo-

del, wherein training the chatbot further comprises: obtaining, via the user interface, a second 

query from the user; and in response to the second query, generating, via the processor, a se-

cond response to the user based on the model.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 6   “A method of training a chatbot, the 

method comprising: generating, via a processor, a first set of data to train the chatbot; gene-

rating, via the processor, a model based at least in part on the first set of data, the model be-

ing generated by at least one natural language processing technique; obtaining, via a user in-

terface, a first query from a user; in response to the first query, transmitting, via the user in-

terface, a question included in a workflow to the user, the workflow being generated based at 

least in part on the model; in response to the question, obtaining, via the user interface, at least 

a first response from the user; storing, in a memory, at least the first response as a second set 

of data to train the chatbot; updating, via the processor, the model based on the second set of 

data; and training, via the processor, the chatbot based at least in part on the model, wherein 

generating the first set of data further comprises: scanning at least one of a pre-existing docu-

ment or a website; and extracting information from the at least one of the pre-existing docu-

ment or the website, the information being used for generating the first set of data.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	The limitations recited in independent claim 8   “A method for providing automated 

system-agnostic assistance to a user, the method comprising: obtaining, via a chat system in-

terface, a query from the user, the query being in a first form compatible with a chat system; 

transforming, via a processor, the first form of query to a second form, the second form being 

compatible with an email system; transmitting, via an email system interface, the second form 

of the query to an administrator; obtaining, via the email system interface, a response from the 


administrator, the response being in the second form compatible with the email system; trans-

forming, via the processor, the second form of the response to the first form, the first form be-

ing compatible with the chat system; and transmitting, via the chat system interface, the re-

sponse to the user in the first form.73 SAS 100016US Attorney Docket No.: 094926-1044641”

6.	The limitations recited in independent claim 12  “The system for training a chatbot, 

the system comprising: a processor to: generate a first set of data to train the chatbot; generate 

a model based at least in part on the first set of data, the model being generated by at least one 

natural language processing technique; update the model based on a second set of data; and 

train the chatbot based at least in part on the updated model; a user interface, communicative-

ly coupled to the processor, to: obtain a first query from a user; in response to the first query, 

transmit a question included in a workflow to the user, the workflow being generated based at 

least in part on the model; and in response to the question, obtain at least a first response from 

the user; and a memory, communicatively coupled to the user interface and the processor, to 

store at least the first response as the second set of data to train the chatbot, wherein the user 

interface is further configured to: obtain a second query from the user; and transmit a second 

response to the user; and the processor is further configured to: generate the second response 

in response to the second query, the second response being generated based on the model.73 SAS 100016US Attorney Docket No.: 094926-1044641”

7.	The limitations recited in independent claim 16  “The system for training a chatbot, 

the system comprising: a processor to: generate a first set of data to train the chatbot; generate 

a model based at least in part on the first set of data, the model being generated by at least one 

natural language processing technique; update the model based on a second set of data; and 


train the chatbot based at least in part on the updated model; a user interface, communicative-

ly coupled to the processor, to: obtain a first query from a user; in response to the first query, 

transmit a question included in a workflow to the user, the workflow being generated based at 

least in part on the model; and in response to the question, obtain at least a first response from 

the user; and a memory, communicatively coupled to the user interface and the processor, to 

store at least the first response as the second set of data to train the chatbot, wherein the proces-

sor is further configured to: scan at least one of a pre-existing document or a website; extract 

information from the at least one of the pre-existing document or the website; and 6U.S. Application No. 15/720,234Attorney Docket No. ADHB-001US02 generate 

the first set of data based on the extracted information.73 SAS 100016US Attorney Docket No.: 094926-1044641”

8.	The limitations recited in independent claim 18  “An automated system-agnostic as-

sistant, comprising; a processor; a chat system interface, communicatively coupled to the pro-

cessor, to: obtain a query from a user, the query being in a first form compatible with a chat 

system; transmit a response to the user in the first form; and an email system interface, com-

municatively coupled to the processor, to: transmit a second form of the query to an admini-

strator; and obtain the response from the administrator, the response being in the second form 

compatible with an email system; and the processor to: transform the first form of the query 

to the second form, the second form being compatible with the email system; and transform 

the second form of the response to the first form, the first form being compatible with the chat 

system.73 SAS 100016US Attorney Docket No.: 094926-1044641”
                                                                  9.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the 

dependent claims are allowed as they depend upon an allowable independent claim.



ment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

Such submission should be clearly labeled “Comments regarding Statement of Reasons for Allo-

wance.”


                                  Correspondence Information

11.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.









                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Monday, February 22, 2021
              MBH
                                                                                    /MICHAEL B HOLMES/                                                                              Primary Examiner, Art Unit 2126